          Case 1:18-cr-00373-RJS Document 767 Filed 12/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                                No. 18-cr-373 (RJS)
                                                                     ORDER
 ROBERT RHODES,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         Defendant may file a reply to the government’s opposition to his motion for compassionate

release by January 5, 2021.



SO ORDERED.

Dated:          December 22, 2020
                New York, New York


                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
